EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Jurecko on 5/4/2021.

The application has been amended as follows: 
Amend claim 9. (See below).

Claim Amendment
Claim 9:

A method for joining two or more overlapping layers of material by a connection system according to claim 1, comprising:
-    setting the two or more layers of material on top of one another in a joining
area;


-    introducing said rivet through said two or more layers of material until the head of the rivet comes into contact with the first layer of the two or more layers of material, and getting said stem to exit beyond the last layer of the two or more layers of material;
-    fitting said washer on said stem and positioning it in contact with the surface of the last layer of the two or more layers of material; and
-    providing axial deformation of said washer from an undeformed condition where it fits on said stem with play, to a deformed condition where it fits on said stem in a condition of interference with said outer surface of the stem.

Allowable Subject Matter
Claims 1, 5-9, and 12-15 are allowed.
Claims 2-4 and 10-11 are cancelled.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746.  The examiner can normally be reached on M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd